department of the treasury internal_revenue_service washington d c o f f ic e o f c h ief c o u n sel number info release date cor-139687-01 uil dear date your letters of date and date regarding the estate of were forwarded to our office your inquiry concerns the applicability of sec_20_2055-1 of the estate_tax regulations to annuities we understand that this case is currently under consideration in the appeals_division accordingly we are unable to comment on the case at this time however we will forward your comments to the appropriate office for their consideration we note that the appropriate appeals_office can request technical_advice on a legal issue from the national_office whether technical_advice is requested is within the discretion of the appeals_office please direct any further inquiries you may have to the appeals officer assigned to your case can be reached at i hope this information is helpful if you have any questions please contact me or mayer samuels at sincerely _________________________ george masnik chief branch office of the associate chief_counsel passthroughs and special industries cc
